DETAILED ACTION
This is responsive to the application filed 20 April 2020.
Claims 1-18 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 5-6, claim 1 recites the limitation “generating a new image containing the text in the destination language in the bounding boxes of the associated words in the source language”. However, “the bounding boxes of the associated words in the source language” lacks proper antecedent basis in the claim. For consistency and clarity, the limitation will be interpreted as ‘generating a new image containing the translated text in the destination language in the one or more bounding boxes 
Claims 2-18 are rejected for depending upon a rejected claim without providing a remedy.
Further, some of the independent claims are interpreted as shown below in order to overcome minor issues:

2. The method of claim 1, further comprising assigning a specific bounding box of the one or more bounding boxes to each of the words in the source language, associating words in the destination language with the words in the source language and assigning the specific bounding box to each of the words in the destination language based on the specific bounding box of the associated word in the source language.

3. The method of claim 1, further comprising defining a group of words in the source language and translating the group of words in a single batch.

4. The method of claim 1, further comprising determining a font size of the words in the destination language and placing the words in the destination language in the new image in the determined font size.

6. The method of claim 1, wherein translating the image is performed in [[the]] a device in which the image is captured.

7. The method of claim 1, further comprising sending the image from a user's device to a server over a communication channel, wherein the server translating the text from the source language to the destination language.

8. The method of claim 7, wherein the server generates the new image and sends the new image to the user's device.

9. The method of claim 7, wherein the server sends the words in the destination language and identifiers of bounding boxes associated with the words in the destination language to the user's device, wherein the user's device generates the new image.

10. The method of claim 1, further comprising sending the text in the source language to a server over a communication channel, wherein the server translating the text from the source language to the destination language.

11. The method of claim 1, further comprising displaying the new image in the user's device, identifying at [[the]] a user's device that the new image is associated with the image containing the text in the source language, receiving a command in the user's device to switch to the image containing the text in the source language and displaying the image containing the text in the source language.

12. The method of claim 11, further comprising identifying a predefined gesture performed by the user and switching a display between the image having the text in the source language and the new image based on the gesture.

13. The method of claim 1, further comprising identifying the source language based on a location of [[the]] a user's device.

16. The method of claim 1, further comprising translating a sequence of images in a video file.

17. The method of claim 1, further comprising expanding a size of [[the]] a bounding box in the new image.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuthbert et al. (US PGPub 2015/0134318).
Claim 1:
Cuthbert discloses a method for translating text in an image ([0068]), comprising: 
extracting at least a portion of the text in a source language from the image (“a text identifier 120 that can identify text in images and other types of documents. In some implementations, the text identifier 120 analyzes images using optical character recognition ("OCR") to identify text depicted by the images”, [0056]);
identifying one or more bounding boxes containing the text in the image (“the text identifier 120 may determine that two portions of text depicted in an image are included in two distinct text blocks”, [0057]); 
translating at least a portion of the text in the source language to a destination language (“translation engine 125 can translate the text (or at least a portion thereof) to a different language”, [0058]); 
generating a new image containing the translated text in the destination language in the one or more bounding boxes (“user interfaces for presenting language translations of text blocks in overlays over the image …  the overlays 454-458 are each located above (or in place of) the text for which the overlay corresponds”, [0078], see also Fig. 4, item 450).
Claim 2:
Cuthbert discloses the method of claim 1, further comprising assigning a specific bounding box of the one or more bounding boxes to each of the words in the source language ([0078] and Fig. 4, items 434 and 438, note that these two boxes each represent  a Chinese word), associating words in the destination language with the words in the source language and assigning the specific bounding box to each of the words in the destination language based on the specific bounding box of the associated word in the source language ([0078] and Fig. 4, items 454 and 458).
Claim 3:
Cuthbert discloses the method of claim 1, further comprising defining a group of words in the source language and translating the group of words in a single batch ([0078] and Fig. 4, item 436).
Claim 4:
Cuthbert discloses the method of claim 1, further comprising determining a font size of the words in the destination language and placing the words in the destination language in the new image in the determined font size ([0078] and Fig. 4, items 454 and 458, see also [0087] where a determined font size in the destination language does not fit in the bounding box).
Claim 5:
Cuthbert discloses the method of claim 4, wherein a first font size of text in a first bounding box is different than a second font size of text in a second bounding box ([0085]).
Claim 6:
Cuthbert discloses the method of claim 1, wherein translating the image is performed in the device in which the image is captured ([0056]).
Claim 7:
Cuthbert discloses the method of claim 1, further comprising sending the image from a user's device to a server over a communication channel, wherein the server translating the text from the source language to the destination language ([0066], see also [0196]).
Claim 8:
Cuthbert discloses the method of claim 7, wherein the server generates the new image and sends the new image to the user's device ([0066], see also [0196]).
Claim 9:
Cuthbert discloses the method of claim 7, wherein the server sends the words in the destination language and identifiers of bounding boxes associated with the words in the destination language to the user's device, wherein the user's device generates the new image ([0066], see also [0196]).
Claim 10:
Cuthbert discloses the method of claim 1, further comprises sending the text in the source language to a server over a communication channel, wherein the server translating the text from the source language to the destination language ([0066], see also [0196]).
Claim 14:
Cuthbert discloses the method of claim 1, wherein generating the new image further comprising coloring the bounding boxes to remove the text in the source language and placing the text in the destination language into the bounding boxes (0078).
Claim 15:
Cuthbert discloses the method of claim 1, further comprising receiving a selection from the user for words in the text in the source language to be translated, translating the selected text, and generating the new image to contain text in the source language and text in the destination language based on the selection from the user ([0088]).
Claim 18:
Cuthbert discloses the method of claim 1, wherein the image contains text in multiple source languages ([0056], see also Fig. 6, item 620).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert et al. (US PGPub 2015/0134318).
Claim 11:
Cuthbert discloses the method of claim 1, but does not, in this first embodiment, disclose displaying the new image in the user's device, identifying at a user's device that the new image is associated with the image containing the text in the source language, receiving a command in the user's device to switch to the image containing the text in the source language and displaying the image containing the text in the source language.
Cuthbert, in a different second embodiment, discloses displaying a new image in the user's device, identifying at the user's device that the new image is associated with the image containing the text in the source language, receiving a command in the user's device to switch to the image containing the text in the source language and displaying the image containing the text in the source language (“The user interface 1240 may also include a user interface element 1249 that, when selected, returns the user to the user interface 1210 depicting the image 1215”, [0135]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures of the different embodiments to yield the predictable result of including a button in the first embodiment similar to that of the second embodiment in order to allow the user to return back to the original image and select particular portions to translate (see “The user can then select a text block for a street sign of the second collection and browse translations of the text depicted by the street signs of the second collection using a user interface similar to the user interface 1240”, Cuthbert, [0135]).
Claim 12:
Cuthbert discloses the method of claim 11, further comprises identifying a predefined gesture performed by the user and switching a display between the image having the text in the source language and the new image based on the gesture ([0135], see also Fig. 12, item 1249 (button) and note that the screen needs to be tapped for selection of the button).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert et al. (US PGPub 2015/0134318) in view of Derks et al. (US PGPub 2013/0211814).
Claim 13:
Cuthbert discloses the method of claim 1, but does not explicitly disclose identifying the source language based on a location of a user's device.
In a similar natural language translation system, Derks discloses identifying a source language based on a location of a user's device (“a source language is determined. The source language can be received from the user interface, such as by the user entering the source language. Alternatively, a geographic location can be retrieved from settings on the mobile device”, [0026]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predicable result of identifying Cuthbert’s source language based on a location of a user's device in order to automatically determine the source language without the user’s input (see Derks, [0026]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert et al. (US PGPub 2015/0134318) in view of Athsani et al. (US PGPub 2009/0106016).
Claim 16:
Cuthbert discloses the method of claim 1, but does not explicitly disclose translating a sequence of images in a video file.
In a similar natural language translation system, Athsani discloses translating a sequence of images in a video file (“As the user points the mobile device's camera at a particular text string, such text string is automatically translated by the VUT into a different language that was selected by the user and this translated text is then transposed over the currently viewed image or video in the display of the mobile device”, Abstract).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predicable result of translating a sequence of images in a video file in order to translate text not only in static images but also in moving images (see Athsani, [0003]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert et al. (US PGPub 2015/0134318) in view of Koyama et al. (US PGPub 2006/0204094).
Claim 17:
Cuthbert discloses the method of claim 1, but does not explicitly disclose expanding a size of a bounding box in the new image.
In a similar natural language translation system providing translation in a new image, Koyama discloses expanding a size of a bounding box in the new image (“during the process of storing character-area translation data in a character area of figure-containing-translation data at the layout configuration process 104, a character area is enlarged so that none of the character-area translation data will be excluded from the character area”, [0024]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predicable result of expanding a size of a bounding box in Cuthbert’s new image in order to better fit translation text, which may be longer and/or larger than the source language text, in the bounding box (see Koyama, [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koyama et al. (US PGPub 2006/0217954) discloses a translation device comprising a character recognition unit that recognizes text data in a text region of an input image; a translator that translates the text data in the text region; and a layout configuration processor that generates data containing the translated text data in the text region and graphics in the input image, wherein a layout of the input image is maintained in a layout of the image of the data generated by the layout configuration processor.
Otsuka (US PGPub 2017/0249301) discloses a process for displaying text. The process includes displaying in association with each other a text region extracted from image information and including an image of a text, an original text that is obtained by performing character recognition on the image of the text included in the text region, and a translation text into which the original text is translated.
Onishi (US PGPub 2012/0116750) discloses a system that extracts a text area from a document image, recognizes first language characters included in the extracted text area, and specifies the position of the first language characters in the document image. The system creates a translated language character string by translating an original character string, which is a first language character, into a second language. The system places the translated language character string so as to be in a position which is close to the original character string and in inter-line space between first language character strings in the document image, based on the positions of the first language characters specified by the character recognizing section. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657